DETAILED ACTION
Response to Amendment
The Amendment filed 7 September 2022 has been entered.  Claims 15-20, 23, 27, 29, and 30 remain pending in the application.  Claims 1-6, 9, 13, 14, and 28 were previously withdrawn as being drawn to non-Elected Inventions.  Applicant’s Amendments to the Claims have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 24 May 2022. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 30 recites “wherein the polymer synthesized from acrylic acid and sodium 2-acrylamido-2-methyl-1-propanesulfonate comprises at least 15 mol % sodium 2-acrylamido-2-methyl-1-propanesulfonate.”  Applicant has pointed to [0065] of the Application Publication for support.  However, [0065] merely states “In some embodiments, the monomers and crosslinkers forming a crosslinked polymeric scale inhibitor are acrylic acid (AA), 2-(meth)acrylamido-2-methyl-1-propanesulfonic acid sodium salt, and N,N′-methylene bisacrylamide. The polymer can be formed in the presence of thioglycolic acid and 2,2′-azobis(2-methylpropionamidine) dihydrochloride.”
The Office observes that, otherwise, in the Specification, Applicant states “In some embodiments, the brine-compatible monomers is 2-acrylamido-2-methyl-1-propanesulfonic acid. In some embodiments, the brine-compatible monomers represent 5 mol % or more (e.g., 10 mol % or more, 20 mol % or more, 30 mol % or more, 40 mol % or more) and/or 50 mol % or less (e.g., 40 mol % or less, 30 mol % or less, 20 mol % or less, or 10 mol % or less) of the monomers and crosslinkers forming the total crosslinked polymeric scale inhibitors” ([0063]). 
Absent the upper boundary, the current limitation includes, e.g., 99 mol% AMPS in the polymer synthesized from acrylic acid and AMPS.  However, this plainly was not provided in the current disclosure, which discloses only an upper amount up to 50 mol% or less of AMPS.  Accordingly, this lacks an adequate Written Description for its full scope.
For examination purposes, claim 30 will be read as though including the disclosed upper limit, i.e. “wherein the polymer synthesized from acrylic acid and sodium 2-acrylamido-2-methyl-1-propanesulfonate comprises to 50 mol % sodium 2-acrylamido-2-methyl-1-propanesulfonate.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18, 19, 20, 23, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ferm (2014/0338915).
Regarding independent claim 15, Ferm discloses A method of inhibiting scale formation in a formation rock in an oil or gas field (abstract “a cross-linked scale control agent particle comprising: a scale control agent and a cross-linker … methods for performing a mechanical fracturing operation, for reducing scale build up in an oil well”), comprising: 
injecting an aqueous suspension of crosslinked polymeric scale inhibitor particles into a formation rock in an oil or gas field (e.g., [0060] “mixing the particle with proppant and/or sand, and co-injecting the mixture into a well”; this would be as an aqueous suspension of the cross-linked scale control agent particles as in [0061] “Subterranean oil, recovery operations can involve the injection of an aqueous solution into the oil formation”), wherein the particles comprise a crosslinked polymeric scale inhibitor comprising 
a polymer synthesized from at least a monomer ([0021] “The scale control agent may comprise polymers, oligomers, or copolymers of at least one ethylenically unsaturated monomer which may be classified as anionic, non-ionic, and cationic”) selected from the group consisting of 
(a) acrylic acid or an (alkyl)acrylic acid monomer (e.g. [0023] “acrylic acid”), 
(b) a hydroxyalkyl (alkyl)acrylate phosphonate monomer, 
(c) a hydroxyalkyl (alkyl)acrylate phosphate monomer, 
(d) an α,β-unsaturated carboxylic acid (e.g. [0023] “maleic acid”), 
(e) an α,β-unsaturated ester, 
(f) an α,β-unsaturated anhydride (e.g. [0023] “maleic anhydride”), 
(g) a monomer selected from the group consisting of 2-(alkyl)acrylamide-2-methyl-1-propanesulfonic acid, sodium 2-(alkyl)acrylamido-2-methyl-1-propanesulfonate, 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium 2-acrylamido-2-methyl-1-propanesulfonate, methallyl sulfonic acid, 3-allyloxyl-2-hydroxypropanesulfonic acid, 4-(allyloxy)benzenesulfonic acid, para styrene sulfonic acid (e.g. [0023] “2-acrylamido-2-methyl propane sulfonic acid … sodium methallyl sulfonate, sulfonated styrene, allyloxybenzene sulfonic acid” and [0022] “The copolymers can be created in either the metal ion salt form or the acid form” = these can be either acid form or sodium form), and 
salts thereof, and 
combinations thereof, and 
a crosslinker linked to the polymer via hydrolyzable amide bonds ([0021] “The particle contains a very high amount of the active scale control agent which is cross-linked by ester bonds, amide bonds, imide bonds, phosphoester bonds, or combinations thereof”),
wherein the crosslinked polymeric scale inhibitor hydrolyzes in the rock formation to provide polymeric scale inhibitor segments effective for inhibiting scale formation in the rock formation (e.g., [0092] “Also, not to be bound by theory, it was concluded that formation of amide cross-link bonds … provided a much more stable bond for the purposes of controlled release. The mechanism for the release of SCA polymer was the hydrolysis of the amide bonds and this slower release values in water 66°C relative to an ester bond hydrolysis mechanism”), 
wherein the polymeric scale inhibitor segments are released from the crosslinked polymeric scale inhibitor by hydrolysis of the amide bonds (e.g., [0092] “hydrolysis of the amide bonds”), and 
wherein the aqueous suspension inhibits scale formation in the formation rock in the oil and gas field (i.e., by virtue of being a scale control agent).
Regarding claims 18 and 19, Ferm discloses “mixing the particle with proppant and/or sand, and co-injecting the mixture into a well” ([0061]) and further that “Subterranean oil, recovery operations can involve the injection of an aqueous solution into the oil formation to help move the oil through the formation and to maintain the pressure in the reservoir as fluids are being removed. The injected water, either surface water (lake or river) or seawater (for operations offshore) can contain soluble salts such as sulfates and carbonates” ([0061]).  Seawater has dissolved inorganic salts.  Accordingly, Ferm anticipates:
(claim 18) wherein the aqueous suspension comprises dissolved inorganic salts.
The Office recognizes that Applicant makes the definition “As used herein, the term "brine" refers to a saline liquid usually used in completion operations and/or when penetrating a pay zone. The brine has a higher density than fresh water. Classes of brines include chloride brines (calcium and sodium), bromides and formates. The brine can be water-based solution of inorganic salts used as a well-control fluid during the completion and workover phases of well operations. In some embodiments, brines are solids free, containing no particles that might plug or damage a producing formation. Brines can be formulated and prepared for specific conditions, with a range of salts available to achieve densities ranging from 8.4 to over 20 lbm/gal (ppg) (1.0 to 2.4 g/cm3). Salts used in the preparation of simple brine systems can include sodium chloride, calcium chloride, and potassium chloride. More complex brine systems can contain zinc, bromide, and/or iodine salts” (p.8, lines 8-18).  Accordingly, “brine” as defined by Applicant appears to encompass seawater, which has a density of ~8.7 ppg due to the dissolved salts, and thus Ferm also anticipates:
(claim 19) wherein the aqueous suspension comprises brine.
Although not required to anticipate the claim as above, because Ferm scale inhibitor is compatible for use in a production well which presumably produces production brine, it appears it would be a minor and obvious modification to use production brine as the carrier fluid.
Regarding claims 20 and 23, Ferm discloses “These anionic ethylenically unsaturated monomers can include, but are not limited to, acrylic acid, methacrylic acid, ethacrylic acid, α-chloro-acrylic acid, α -cyano acrylic acid, β-methyl-acrylic acid (crotonic acid), α-phenyl acrylic acid, β-acryloxy propionic acid, sorbic acid, α-chloro sorbic acid, angelic acid, cinnamic acid, p-chloro cinnamic acid, β-styryl acrylic acid (1-carboxy-4-phenyl butadiene-1,3), itaconic acid, maleic acid, citraconic acid, mesaconic acid, glutaconic acid, aconitic acid, fumaric acid, tricarboxy ethylene, muconic acid, 2-acryloxypropionic acid, 2-acrylamido-2-methyl propane sulfonic acid, vinyl sulfonic acid, sodium methallyl sulfonate, sulfonated styrene, allyloxybenzene sulfonic acid, vinyl phosphonic acid, maleic acid, and combinations thereof. Moieties such as maleic anhydride or acrylamide that can be derivatized (hydrolyzed) to moieties with a negative charge are also suitable” ([0023]) and “The copolymers can be created in either the metal ion salt form or the acid form” ([0022]).  Accordingly, Fern discloses:
(claim 20) wherein: 
the monomer is the (alkyl)acrylic acid monomer or salt thereof, and the (alkyl)acrylic acid monomer or salt thereof is selected from acrylic acid, methacrylic acid, sodium acrylate, sodium methacrylate, ethylacrylic acid, sodium ethylacrylate, and any combination thereof; 
the monomer is the hydroxyalkyl (alkyl)acrylate phosphate, and the hydroxyalkyl (alkyl)acrylate phosphate monomer is selected from 2-hydroxyethyl acrylate phosphate, 2- hydroxyethyl methacrylate phosphate), and any combination thereof; 
the monomer is the a,β-unsaturated carboxylic acid monomer, and the a,β-unsaturated carboxylic acid monomer is selected from maleic acid, salts thereof, and combinations thereof; 
the monomer is selected from the group consisting of 2-(alkyl)acrylamide-2-methyl-1-propanesulfonic acid, sodium 2-(alkyl)acrylamido-2-methyl-1-propanesulfonate, 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium 2-acrylamido-2-methyl-1-propanesulfonate, methallyl sulfonic acid, 3-allyloxyl-2-hydroxypropanesulfonic acid, 4-(allyloxy)benzenesulfonic acid, para styrene sulfonic acid; or 
the crosslinker is selected from methylene bis(meth)acrylamide, poly(ethylene glycol) di(meth)acrylate, di(meth)acrylamide, poly(ethylene glycol) diacrylamide, poly(ethylene glycol) dimethacrylamide, and any combination thereof; and/or
(claim 23) wherein the monomer is the a,β-unsaturated anhydride, and the a,β-unsaturated anhydride is maleic anhydride.
Regarding claim 29, Ferm anticipates wherein the crosslinked polymeric scale inhibitor comprises a polymer synthesized from acrylic acid and sodium 2-acrylamido-2-methyl-1-propanesulfonate ([0025] “For example, a copolymer of acrylic acid, maleic acid, methylmethacrylate, and 2-acrylamido-2-methyl propane sulfonic acid is useful in conditions where ion tolerance is required” and [0071] “A mixture containing 71.6 grams of acrylic acid, 69.4 grams of methyl methacrylate and 42.3 grams of 50% AMPS solution was added”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, and 30 are rejected under 35 U.S.C. 103 as obvious over Ferm as in claims 15 and 29.
Regarding claim 16, Ferm discloses “mixing the particle with proppant and/or sand, and co-injecting the mixture into a well” ([0060]).  Based on the language used, this appears to refer to mixing a first fluid comprising the particle with a second fluid comprising proppant and/or sand, and co-injecting the mixture of the two fluids into the well, which would necessarily dilute the first fluid comprising the particle.
Nevertheless, even if this were not the intended meaning of Ferm, using preliminary carrier fluids for each individual element is typical and ordinary in the art, in order to more-easily convey the additives through the system.  Accordingly, even if it is somehow found that Ferm fails to disclose this per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferm to include this, in order to more-easily convey the additives through the system (thereby providing “diluting the aqueous suspension before injecting the crosslinked polymeric scale inhibitor particles into the formation rock”).
Applicant is reminded that diluting the aqueous suspension was also taught by Collins.
Regarding claim 17, Ferm discloses “The present invention is directed to a cross-linked scale control agent particle comprising: at least one scale control agent and a cross-linker. … The size of the particle is from about 5 microns to about 4000 microns” = 5-4000 µm ([0018]). 
Although silent to the exact size range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferm to include “wherein the particles have an average maximum dimension of 1 nm to 100 µm,” in order to provide a suitable size of the cross-linked scale control agent particle within the general conditions disclosed by Ferm.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 30, Ferm discloses “Other effective scale control agents are polymers that contain sulfonate groups. These polymers that are good scale control agents are well known in the art. Different aqueous environments, in particular where different ionic species are present, call for the addition of additional monomers which can mitigate the polymer precipitation due to presence of the electrolytes in solution. Calcium and iron are two ions which are often considered when selecting the polymers. For example, a copolymer of acrylic acid, maleic acid, methylmethacrylate, and 2-acrylamido-2-methyl propane sulfonic acid is useful in conditions where ion tolerance is required” ([0025]) and provides an Example Polymer A of “A mixture containing 71.6 grams of acrylic acid, 69.4 grams of methyl methacrylate and 42.3 grams of 50% AMPS solution” ([0071]).  AA = 72.06 g/mol; MMA = 100.121 g/mol; and AMPS = 207.24 g/mol, and thus Polymer A would be 0.99 mol AA + 0.69 mol MMA + 0.10 mol AMPS, or ~5.6 mol% AMPS.
Although the Polymer A Example is silent to the molar ratio range as instantly claimed, Ferm in [0025] suggests that higher amounts of monomer with sulfonate groups would be more effective for ion tolerance.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferm to include “wherein the polymer synthesized from acrylic acid and sodium 2-acrylamido-2-methyl-1-propanesulfonate comprises 15 mol % to 50 mol% sodium 2-acrylamido-2-methyl-1-propanesulfonate,” in order to “mitigate the polymer precipitation due to presence of the electrolytes in solution” using higher amounts of monomer with sulfonate groups.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Applicant is reminded that Ferm discloses “The copolymers can be created in either the metal ion salt form or the acid form” ([0022]); i.e., the AMPS can be provided in the sodium 2-acrylamido-2-methyl-1-propanesulfonate form.

Claim 27 is rejected under 35 U.S.C. 103 as obvious over Ferm as in claim 15, and further in view of Garcia-Lopez de Victoria (2009/0038799) (cited previously).
Regarding claim 25, Ferm provides all elements, except for a linear polymer suspended in the liquid (separate from the scale inhibitor).
Nevertheless, providing linear polymers in the carrier fluid is rather well-known and ordinary in the art.  For example, Garcia-Lopez de Victoria teaches “A treatment fluid for a subterranean formation includes a carrier fluid and an amount of particles including a granular scale inhibitor” (abstract) wherein “The carrier fluid 105 includes any base fluid known in the art that can be utilized to carry particulates, and the carrier fluid 105 typically includes a viscosifier” ([0023]) and “Any useful polymer may be used in either crosslinked form, or without crosslinker in linear form … Synthetic polymers such as polyacrylamide and polyacrylate polymers and copolymers may be used in high-temperature applications. In certain embodiments, the carrier fluid 105 includes a highly salt-tolerant fluid, including a fluid that viscosifies in high salinity and that breaks in high salinity” ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferm to include a viscosifier such as a linear polyacrylate, in order to use “any based fluid known in the art that can be utilized to carry particulates” such as the scale inhibitor particles (thereby including: “wherein the aqueous suspension further comprises a linear polymer synthesized from (alkyl)acrylic acid monomers, brine-compatible monomers, salts thereof, or any combination thereof, wherein the brine-compatible monomers include sulfonic acid groups, hydroxyl functional groups, sulfate groups, ethylene glycol, or any combination thereof”).

Response to Arguments
Applicant’s arguments filed 7 September 2022 with respect to claims rejected under 35 USC § 102 over Collins have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made over Ferm, and the arguments do not apply to the combination being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674